10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2116-cr-00300-RSL Document 174-1 Filed 01/01/19 Page l of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
UNITED STATES OF AMERICA, ) Cage NO_; CR16-0300RSL

Plaintiff, §

) ORDER CONTINUING PRETRIAL

Vs. ) MOTIONS DUE DATE

AUBREY TAYLOR, §
Defendant §

 

 

 

The Court has considered the unopposed motion filed by Defendant Aubrey Taylor for an
order continuing the pretrial motions due date in this matter from January 8 to January 10, 2019.
Having considered the motion and the government having indicated that it has no opposition to
the request, now, therefore,

IT IS HEREBY ORDERED that the pretrial motions due date be continued from January
8 to January 10, 2019. k
i'
DoNE this 19 day Of ,Mum,u]; , 2018.
ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

 

 

ORDER CONTINUING PRETRIAL MOTlONS SlDERIUS LONERGAN & MARTIN LLP
DUE DATE _ ArroRNEYs Ar LAw

. 500 uNIoN sTREET, sums s4i
(Taylor, CR16-03()0RSL) - 1 sEATrLE,WA 98101

(206) 624-2801
FAX (206) 624-2805

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:16-cr-00300-RSL Document 174-1 Filed 01/01/19 Page 2 of 2

Presented by:
s/Adrz`enne McKelvel; S/ .Michael G. Martin
Adrienne McKelvey, WSBA No. 50990 Michael G. Martin, WSBA # 11508
POLSINELLI PC Attorney for Defendant
1000 Second Ave., Ste. 3500 Siderius Lonergan & Martin LLP
Seattle, WA 98104 500 Union Street, Suite 847
(206) 393-5400 Seattle, WA 98101
FaX (206) 393-5401 (206) 624-2800
Email: adrie-nne.mckelvey@polsinelli.com Fax (206) 624-2805
Email: michaelm@sidlon.com
ORDER CONTINUING PRETRIAL MOTIONS SDERIUS LONERGAN & MARTIN LL"
DUEDATE SOOUNIO;T;$§:§§:L¢;;*;;:
(Taylor, CR16-0300RSL) - 2 SEATrLE, WA 98101

(206) 624-2801
FAX (206) 624-2805

 

